Title: General Orders, 9 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Sunday March 9th 1783
                            Parole Kingston
                            Countersigns London, Minden.
                        
                        For the day tomorrow Major Porter.
                        For duty the 2d Massachusetts regiment.
                        The Commander in chief having Yesterday observed Lt Bradford of the 7th Massachusetts regiment marching a
                            Guard in a very irregular and unmilitary manner thinks proper to give him this public admonition to be ware of such
                            conduct in future: and at the same time to signify to the whole army that he is resolved no irregularity which comes to
                            his knowledge shall pass unnoticed.
                        The Serjeant and sentinel accused of robbing the Clothiers Store are to be brought to tryal instantly and the
                            proceedings reported as soon as possible to Head Quarters.
                        The General Courtmartial of which Colonel M. Jackson in president will assemble for the purpose tomorrow
                            morning ten o’clock.
                    